Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION       

Claim Objections
Claim 5 is objected to because of the following informalities:  regarding claim 5, the phrase “one pre-stored pre-stored fingerprint” in line 4 should apparently be “one pre-stored fingerprint”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 11, 12, 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoqiang (Foreign Pub. No. CN103838992A) in view of Uchida (U.S. Pub. No. 2010/0197273).  

            Regarding claims 1, 11, with respect to Figures 1-3, Xiaoqiang teaches a headset/an earphone (paragraphs 0039, 0042, 0054);

            in response to detecting the touch, cause an electronic device to switch from a sleep mode to a wake-up mode, the headset being coupled to the electronic device (paragraphs 0004, 0034, 0039, 0042-0045) (Note; in paragraph 0004, Xiaoqiang teaches that entering the terminal operation interface via fingerprint recognition operation includes: Once user operates on the fingerprint button, firstly, the terminal responses the command of pushing button, then wakes up the terminal, and then perform fingerprint recognition, and then enters the operation interface after passing the validation.).
            However, Xiaoqiang does not specifically teach a headset comprising: a head phone. Uchida teaches a headset, comprising: a head phone (fig.1; paragraphs 0006, 0007, 0009, 0029). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xiaoqiang to incorporate the feature of a headset, comprising: a head phone in Xiaoqiang’s invention in order to provide a headset with a head phone so there is less natural amplificationas well as blocking more of the background sounds. 
             
             Regarding claim 2, Xiaoqiang teaches a connection for coupling the headset/earphone to the electronic device (paragraphs 0039, 0042) and the headset accommodating the fingerprint collection button [i.e., fingerprint reader] (paragraph 0054). However, Xiaoqiang does not specifically teach a cable for coupling the head phone to the electronic device and a volume controller mounted on the cable. Uchida teaches voice output means for outputting a message of large volume from the headphone of the head set (paragraph 0009) whereas examiner takes an official notice that cable for coupling the head phone to the electronic device and a volume 

            Regarding claim 3, Xiaoqiang in view of Uchida does not specifically teach wherein the cable includes a connector conforming to a universal serial bus (USB) protocol. Examiner takes an official notice that wherein the cable includes a connector conforming to a universal serial bus (USB) protocol is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xiaoqiang in view of Uchida to incorporate the feature of wherein the cable includes a connector conforming to a universal serial bus (USB) protocol in Xiaoqiang’s invention in view of Uchida’s invention in order to provide usb connector for connecting headset with the device conveniently.

            Claim 4 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Xiaoqiang teaches the headset of claim 1, wherein the fingerprint reader comprises: a fingerprint sensor configured to, in response to detecting the touch by the user, provide a signal to a controller (paragraphs 0039, 0042-0045).

            Regarding claim 5, Xiaoqiang teaches the headset/an earphone, wherein the controller is configured to: in response to receiving the signal, obtain the fingerprint of the user captured by the fingerprint sensor (paragraphs 0039, 0042, 0054);

            in response to determining that the fingerprint matches the at least on pre-stored fingerprint, provide a wake-up command to the electronic device (paragraphs 0004, 0013, 0034, 0035, 0039, 0042-0045).
            Claim 12 is rejected for the same reasons as discussed above with respect to claims 1 and 5.

             Claim 14 is rejected for the same reasons as discussed above with respect to claim 12. Furthermore, Xiaoqiang teaches in response to receiving an indication that the electronic device is woken up, obtaining the fingerprint from a fingerprint sensor of the fingerprint reader (paragraphs 0004, 0034, 0039, 0042, 0054).

             Regarding claim 22, Xiaoqiang teaches wherein the headset is wirelessly coupled to the electronic device via a wireless communication protocol (paragraphs 0039, 0042).

              Regarding claim 23, Xiaoqiang teaches wherein the fingerprint reader stores the at least one pre-stored fingerprint. (paragraphs 0013, 0035)



Claims 6, 7, 13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoqiang (Foreign Pub. No. CN103838992A) in view of Uchida (U.S. Pub. No. 2010/0197273) further in view of Lee et al. (U.S. Patent No. 8,566,286).  

             Regarding claims 6, 13, Xiaoqiang teaches in response to receiving an indication that the electronic device is woken up, facilitate entering phone operation interface to the user on the electronic device (paragraphs 0004, 0034, 0039, 0042-0045).
            However, Xiaoqiang in view of Uchida does not specifically teach facilitating login of an account corresponding to the user on the electronic device. Lee teaches facilitating login of an account corresponding to the user on the electronic device (paragraphs 0132, 0139). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xiaoqiang in view of Uchida to incorporate the feature of facilitating login of an account corresponding to the user on the electronic device in Xiaoqiang’s invention in view of Uchida’s invention in order to provide a secured access to the user.
 
             Claim 7 is rejected for the same reasons as discussed above with respect to claim 6. Furthermore, Xiaoqiang teaches in response to receiving an indication that the electronic device is woken up, obtain the fingerprint from the fingerprint sensor (paragraphs 0004, 0034, 0039, 0042-0045);
              compare the fingerprint with at least one pre-stored pre-stored fingerprint (paragraphs 0013, 0035, 0052); and

.
           Claim 15 is rejected for the same reasons as discussed above with respect to claim 1 and 7.

           Claim 16 is rejected for the same reasons as discussed above with respect to claim 3. 

            Claim 17 is rejected for the same reasons as discussed above with respect to claim 5.

            Claim 18 is rejected for the same reasons as discussed above with respect to claim 22.

             Claim 19 is rejected for the same reasons as discussed above with respect to claim 4.

             Claim 20 is rejected for the same reasons as discussed above with respect to claim 23.

             Regarding claim 21, Xiaoqiang teaches wherein the terminal 100/mobile phone [i.e., electronic device] stores the at least one pre-stored fingerprint (paragraphs 0039, 0049, 0050).         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/                                                                                                                                                                                                   MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
June 5, 2021